Clark, Judge.
This appeal accompanied by the trial judge’s requisite review certificate is from the trial court’s denial of the accused’s pre-trial motion to suppress the evidence, contraband drugs, discovered during a search of defendant’s residence. Appellant’s *462contention is that the affidavit and oral sworn testimony given to the magistrate who issued the search warrant failed to satisfy the basic requirement of probable cause in that there was no information from which the magistrate could have determined how or when the informer obtained the information given the affiant.
Submitted January 5, 1973
Decided March 12, 1973.
R. Joneal Lee, for appellant.
The factual situation here was similar to that in Grebe v. State, 125 Ga. App. 873 (189 SE2d 698) which was held insufficient to meet the tests laid down in the Federal cases discussed in Sams v. State, 121 Ga. App. 46, 48 (172 SE2d 473) and Johnson v. State, 111 Ga. App. 298 (141 SE2d 574). Accordingly, we must hold the trial court here erred. Similar rulings by this court are Fowler v. State, 121 Ga. App. 22 (172 SE2d 447); Windsor v. State, 122 Ga. App. 767 (178 SE2d 751); Gilliam v. State, 124 Ga. App. 843 (186 SE2d 290); McMiken v. State, 127 Ga. App. 66 (192 SE2d 716); Latten v. State, 127 Ga. App. 75 (192 SE2d 562); and Bell v. State, 128 Ga. App. 426.

Judgment reversed.


Hall, P. J., and Evans, J., concur.